Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 16/356,730 filed on March 18, 2019 and the Request for continued examination (RCE) presented on September 16, 2021, amendment presented on February 04, 2022, which amends claim 10 and presents arguments, is hereby acknowledged. Claims 1-10, 12-17 and 19-20 are currently pending and subject to examination.

Response to Arguments
     On pages 8-11 of the response filed February 04, 2022, Applicant’s addresses the 35 U.S.C. 103 rejection made on the 08 November 2021 Non-Final Rejection. Applicant’s arguments, regarding the rejection under 35 U.S.C. 103, have been fully considered.
    On page 8, Applicant argues that the cited prior art does not disclose at least "adding the file available transaction to a public blockchain that is publically accessible via a public network" and "adding the batch result transaction to the public blockchain," as recited in amended independent claim 1 and similarly recited in amended independent claims 14 and 20.
    Applicants arguments are based on the premise that the cited reference Park makes clear that blockchains formed using micro-networks that contain node devices 104 are private blockchains Id. at [0038] and Park explains that "SDFS network 100 allows the 
    The examiner respectfully disagrees and finds these arguments unpersuasive. The courts have explicitly stated that the prior art need not be solving the same problem as the applicant. SeeKSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). For example, one may arrive at identical claimed invention by solving a completely different problem. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See in re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed.Cir. 1986).

      For instance, the specification recite in certain implementations, the blockchain 142 may be a private blockchain and the nodes 148, (Specification para 0026] and specification further describes in  certain implementations, the network 156 and the network 154 may be implemented by a single network connection. For example, where the available files 120 are exchanged over a private network connection 156 and the blockchain is privately implemented, the networks 154, 156 may be implemented by a single, private network connection. In another example, where the available files 120 are exchanged over a private network 156, but the blockchain 142 is a publicly-available blockchain, the network 156 may be implemented by a private network, whereas the network 154 may be implemented by a public network, such as the Internet (Specification para 0027]). Specification further describes in other implementations where the blockchain 512 is a public blockchain, the nodes 510 may gather the file available transaction 124, 224 into the block with other transactions unrelated to the 
         According to MPEP 2111, examiner obliged to give the terms or phrases their broadest reasonable interpretation definition, consistent with the specification. The cited reference Pack describes in certain implementations, the blockchain may be a private blockchain and the nodes (Pack: [paragraph 0038]) and Pack describes in other embodiments, the information may be recorded in a public blockchain. For example, the information may be provided via a direct transaction to the to-be-added user, or via a smart contract hosted on the public blockchain (Pack: [paragraph 0060]. Park further describes any user of device creates a blockchain to be employed within the decentralized file sharing system and the information may be recorded in a public blockchain (Pack: [paragraph 0048-0049, 0060]).Therefore, cited reference Pack is not limited for developer (e.g. a person or thing that develops something) to operate outside of the public blockchain, Pack describes it also allows users to share data with one another, as opposed to traditional blockchain techniques of only storing and accessing a user's own data (Pack: [paragraph 0045, 0047]).Therefore, Applicant’s above arguments that Park makes clear that blockchains formed using micro-networks that contain node devices 104 are private blockchains Id. at [0038] and Park explains that "SDFS network 100 allows the developer to operate outside of the public blockchain, yielding smaller blockchains that run faster, thus improving performance." Id. at [0045] is unpersuasive.
adding the file available transaction to a public blockchain that is publically accessible via a public network" and "adding the batch result transaction to the public blockchain," as recited in amended independent claim 1 and similarly recited in amended independent claims 14 and 20.
      Specifically, the examiner cited prior art reference Pack teaches "adding the file available transaction to a public blockchain that is publically accessible via a public network" as recited in amended independent claim 1 and similarly recited in amended independent claims 14 and 20.
       Pack describes adding file available transaction to a public blockchain and a public key used by user of client device to access to the user's digital assets or otherwise interact with the public blockchain via a public network or accessible via an internet (e.g. publically accessible via a public network) (Pack: [paragraph 0027, 0048-0049, 0058-0060]).Therefore, Pack still teaches "adding the file available transaction to a public blockchain that is publically accessible via a public network" as recited in amended independent claim 1 and similarly recited in amended independent claims 14 and 20.
       Specifically, the examiner cited prior art reference Laiben teaches  "adding the batch result transaction to the public blockchain," as recited in amended independent claim 1 and similarly recited in amended independent claims 14 and 20.
      Laiben describes blockchain transaction which is publicly available on the blockchain and blockchain is a public blockchain and user device communicate over a public network (Laiben: [paragraph 0084, 0104, 0125]). Laiben further  "adding the batch result transaction to the public blockchain," as recited in amended independent claim 1 and similarly recited in amended independent claims 14 and 20.Therefore, Applicant’s argument is unpersuasive. Therefore, the rejections to these claims 1, 14 and 20 are hereby maintained.
Dependent claims 2-13 and 15-19 
Applicant’s argues these claims conditionally based upon arguments presented for their parent claim(s). Applicant’s arguments are unpersuasive and therefore, the rejections of these claims 2-13 and 15-19 are hereby maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.       Claims 1-9, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pack et al. (US 2019/0068615 A1); in view of Philyaw et al. (US 2020/0119904 A1); and further in view of Laiben et al. (US 2018/0276626 A1).
           Regarding Claim 1, Pack teaches a method comprising: generating, at a server machine, a file available transaction indicating file information regarding one or more files available for download from the server machine ([paragraph 0017-0019, 0024] describes file server e.g. generating file data to a client machine regarding a file available blockchain transaction for download from the file server);
        adding the file available transaction to a public blockchain that is a publically accessible via a public network ([paragraph 0027, 0048-0049, 0058-0060] describes 
describes any user of device creates a blockchain to be employed within the decentralized file sharing system and the information may be recorded in a public blockchain, it also allows users to share data with one another and adding file available transaction to a public blockchain and a public key used by user of client device to access to the user's digital assets or otherwise interact with the public blockchain via a 
        running, responsive to detecting the file available transaction on the blockchain, file available transaction on a client machine to download the one or more files from the server machine to the client machine ([paragraph 0021-0022, 0034, 0058-0060] describes client machine identifying (e.g. detects) a file available transaction on public blockchain in the public network, client machine run to download file available transaction on a client machine from the file server);
      Pack fails to teach wherein running file available transaction includes running a batch job on client machine; determining a batch job result of the batch job; generating, at the client machine, a batch result transaction including the batch job result; and adding the batch result transaction to the public blockchain.
     However, Philyaw teaches wherein running file available transaction includes running a batch job on client machine ([paragraph 0037] describes nodes (client machines) and server [paragraph 0022-0023, 0027-0028] describes file available transaction includes a series of access events (e.g. batch job) and node (client machine) downloading file or application from server and performing a database operation, modifying a file or application, and/or accessing a file or application, process series of access events (e.g. file available transaction running a batch job) on node);
        determining a batch job result of the batch job ([paragraph 0022-0023, 0027-0028] describes a series of access events (e.g. batch job) include downloading a file or application from server and performing a database operation, modifying a file or application, and/or accessing a file or application, process series of access events, 
       generating, at the client machine, a batch result transaction including the batch job result ([paragraph 0022-0023, 0027-0029] describes generating outcome (result) of series of access event (e.g. batch job) in performing of a particular database operation of series of access event (the batch job));
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pack to include  running a batch job on client machine, determining a batch job result of the batch job, generating batch result transaction including the batch job result as taught by Philyaw. One of ordinary skill in the art would have been motivated to utilize the teachings of Pack in the Philyaw system in order to allow particular users to access documents ([paragraph 0001] in Philyaw).
     Pack and Philyaw fails to teach adding the batch result transaction to the public blockchain.
    However, Laiben taches adding the batch result transaction to the public blockchain ([paragraph 0084, 0104, 0125] describes blockchain transaction which is publicly available on the blockchain and blockchain is a public blockchain and user device communicate over a public network [paragraph 0055, 0135-0136, 0143] describes adding batch transactions results to the public blockchain).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pack/ Philyaw to include adding the batch result transaction to the public blockchain as taught by Laiben. 

      Regarding Claim 2, the combination of Pack, Philyaw and Laiben teach the method, wherein generating the batch result transaction comprises: generating a file hash of at least a subset of the one or more files (Philyaw: [paragraph 0027-0029, 0040] describes generating a cryptographic hash of subset of a log file);
      and adding the file hash to the batch result transaction (Philyaw: [paragraph 0030, 0040-0041] describes adding file hash to outcome (result) of access event i.e. validating transactions (batch result transaction)).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pack to include 
generating a file hash of file and adding the file hash to the batch result transaction as taught by Philyaw. One of ordinary skill in the art would have been motivated to utilize the teachings of Pack in the Philyaw system in order to include a hash or encrypted data, which proves the veracity of all the transactions ([paragraph 0020] in Philyaw).

      Regarding Claim 3, the combination of Pack, Philyaw and Laiben teach the method, wherein the batch job result includes at least one result selected from the group consisting of a download result of the batch job, a validation result of the batch job, and a processing result of the batch job (Philyaw: [paragraph 0042, 0068-0069] 
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pack to include 
the batch job result includes result selected from the group consisting of a validation result of the batch job as taught by Philyaw. One of ordinary skill in the art would have been motivated to utilize the teachings of Pack in the Philyaw system in order to validation of a transaction is facilitated utilizing features of asymmetric key cryptography ([paragraph 0024] in Philyaw).

     Regarding Claim 4, the combination of Pack, Philyaw and Laiben teach the method, wherein the batch job result includes file information regarding at least a subset of the one or more files (Philyaw: [paragraph 0027-0028] describes outcome (result) of series of access event (batch job) includes information regarding transaction tokens of subset of a log file).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pack to include 
the batch job result includes file information regarding a subset of the one or more files as taught by Philyaw. One of ordinary skill in the art would have been motivated to utilize the teachings of Pack in the Philyaw system in order to designate for performing a subset of client machine operation ([paragraph 0022] in Philyaw).

Regarding Claim 5, the combination of Pack, Philyaw and Laiben teach the method, wherein the file information includes one or more pieces of information selected from the group consisting of file names for each of the subset of the one or more files, file sizes for each of the subset of the one or more files, and a download time for each of the subset of the one or more files ([paragraph 0027, 0041-0042] describes file information includes URL information of file or application, download timestamp for downloading files).
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pack to include 
the file information includes information selected from the group consisting of file names, file sizes and a download time for each of the subset of the one or more files as taught by Philyaw. One of ordinary skill in the art would have been motivated to utilize the teachings of Pack in the Philyaw system in order to receive transaction status information and Blockchain data from the client machine ([paragraph 0039] in Philyaw).

        Regarding Claim 6, the combination of Pack, Philyaw and Laiben teach the method, wherein generating the batch result transaction comprises: generating a file information hash of at least a subset of the one or more files (Philyaw: [paragraph 0027-0029, 0040] describes generating a cryptographic (information) hash of subset of a log file);
      and adding the file hash to the batch result transaction (Philyaw: [paragraph 0030, 0040-0041] describes adding file cryptographic (information) to outcome (result) of access event i.e. validating transactions (batch result transaction)).


      Regarding Claim 7, the combination of Pack, Philyaw and Laiben teach the method, wherein the public blockchain is implemented by a plurality of nodes (Philyaw: [paragraph 0022, 0040] describes public Blockchain implementations, each node 110A-110F in the distributed ledger network 100 can operate as a peer to every other node 110A-110F of the distributed ledger network, nodes 310, 314, 330 and 322).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pack to include the public blockchain is implemented by a plurality of nodes as taught by Philyaw. One of ordinary skill in the art would have been motivated to utilize the teachings of Pack in the Philyaw system in order to provide plurality of nodes stores a received first  transaction block onto a local copy of a blockchain  ([paragraph 0001] in Philyaw).

        Regarding Claim 8, the combination of Pack, Philyaw and Laiben teach the method, wherein a first subset of the nodes is implemented by at least one first computing device affiliated with the client machine, and wherein a second subset of the 
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pack to include a first subset of the nodes is implemented by client machine and a second subset of the nodes is implemented by the server machine as taught by Philyaw. One of ordinary skill in the art would have been motivated to utilize the teachings of Pack in the Philyaw system in order to provide plurality of nodes implemented by client machine and server ([paragraph 0019] in Philyaw).

       Regarding Claim 9, the combination of Pack, Philyaw and Laiben teach the method, wherein a third subset of the nodes is implemented by at least one third computing device unaffiliated with both the client machine and the server machine (Philyaw: [paragraph 0042-0043] describes organization nodes such as 310, 314 etc. (unaffiliated with both the client machine and the server machine)). 
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pack to include a third subset of the nodes is implemented by at least one third computing device unaffiliated with both the client machine and the server machine as taught by Philyaw. One of ordinary skill in the art would have been motivated to utilize the teachings of Pack in the Philyaw system in order to provide plurality of nodes ([paragraph 0019] in Philyaw).
Regarding claim 14, this claim contains limitations found within that of claim 1 and the same rationale to rejection is used except for the claim 14 a system comprising: a first processor; and a first memory storing instructions which, when executed by the first processor, cause the processor to and a second processor; and a second memory storing instructions which, when executed by the second processor, cause the second processor to: In the combination, Philyaw teaches a system comprising: a first processor; and a first memory storing instructions which, when executed by the first processor, cause the processor to and a second processor; and a second memory storing instructions which, when executed by the second processor, cause the second processor to: ([paragraph 0064] describes distributed ledger system includes processors (e.g. first processor and second processor) and computer storage media and memories such as random access memory (RAM), a cache, read-only memory (ROM) (e.g. first memory and second memory) that store computer-useable instructions that, when used by the one or more processors, cause the one or more processors to perform the operations).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pack to include a first memory storing instructions which when executed by the first processor and a second processor and a second memory storing instructions which executed by the second processor as taught by Philyaw. One of ordinary skill in the art would have been motivated to utilize the teachings of Pack in the Philyaw system in order to perform various functions carried out by processors and memories ([paragraph 0021] in Philyaw).
      Regarding claim 15, this claim contains limitations found within that of claim 2 and the same rationale to rejection is used.
 
       Regarding claim 16, the combination of Pack, Philyaw and Laiben teach the system, wherein the memory stores further instructions which, when executed by the processor, cause the processor to: generate a file hash of at least a subset of the one or more files (Philyaw: [paragraph 0027-0029, 0040] describes generating a cryptographic (information) hash of subset of a log file);
     and add the file hash to the batch result transaction (Philyaw: [paragraph 0030, 0040-0041] describes adding file cryptographic (information) to outcome (result) of access event i.e. validating transactions (batch result transaction)).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pack to include generate a file hash of at least a subset of the one or more files and add the file hash to the batch result transaction as taught by Philyaw. One of ordinary skill in the art would have been motivated to utilize the teachings of Pack in the Philyaw system in order to include a hash or encrypted data, which proves the veracity of all the transactions ([paragraph 0020] in Philyaw).

       Regarding claim 20, this claim contains limitations found within that of claim 1 and the same rationale to rejection is used except for the claim 20 a non-transitory, computer-readable medium storing instructions which, when executed by a processor, cause the processor to: In the combination, Philyaw teaches a non-transitory, computer-
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pack to include a non-transitory, computer-readable medium storing instructions which, when executed by a processor as taught by Philyaw. One of ordinary skill in the art would have been motivated to utilize the teachings of Pack in the Philyaw system in order to provide processors and one or more computer storage media that store computer-useable instructions ([paragraph 0021] in Philyaw).

7.    Claims 10 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Pack et al. (US 2019/0068615 A1); in view of Philyaw et al. (US 2020/0119904 A1); in view of Laiben et al. (US 2018/0276626 A1); and further in view of  Childress et al. (US 2018/0189333 A1).
        Regarding Claim 10, Pack, Philyaw and Laiben fails to teach the method, wherein transactions are added to the public blockchain at a transaction frequency, wherein the batch job executes at an execution frequency that is more frequent than the transaction frequency, and wherein generating the batch result transaction includes adding a plurality of batch job results to the batch result transaction.
However, Childress teaches the method, wherein transactions are added to the public blockchain at a transaction frequency ([paragraph 0015-0016] describes number of transactions per hour are included (added) into blockchain for any users (e.g. public blockchain),  
      wherein the batch job executes at an execution frequency that is more frequent than the transaction frequency, and wherein generating the batch result transaction includes adding a plurality of batch job results to the batch result transaction ([paragraph 0015-0016, 0031-0032] describes process  number of frequent occurring transaction (batch job) more frequently  number of transactions received per hour) and generating the processed  number of frequent occurring transaction outcome (batch job result) includes and include into the total transactions processed per hour).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pack/ Philyaw/ Laiben to include the batch job executes at an execution frequency that is more frequent than the transaction frequency and generating the batch result transaction includes adding a plurality of batch job results to the batch result transaction as taught by Childress. One of ordinary skill in the art would have been motivated to utilize the teachings of Pack/ Philyaw/ Laiben in the Childress system in order to determine an order to process the blockchain transactions based on the independent transaction type or the dependent transaction type ([Abstract] in Childress).

     Regarding claim 17, this claim contains limitations found within that of claim 10 and the same rationale to rejection is used.
Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pack et al. (US 2019/0068615 A1); in view of Philyaw et al. (US 2020/0119904 A1); in view of Laiben et al. (US 2018/0276626 A1); and further in view of  Arora et al. (US 2019/0188657 A1).
        Regarding Claim 12, Pack, Philyaw and Laiben fails to teach the method, further comprising: replacing an indication of the batch result transaction on the public blockchain after at least one of (i) a predetermined period of time has passed, (ii) a predetermined number of subsequent batch result transactions have been added to the public blockchain, or (iii) a storage space taken up by the batch result transaction and subsequent batch result transactions exceeds a predetermined threshold.
      However, Arora teaches the method, further comprising: replacing an indication of the batch result transaction on the public blockchain after at least one of (i) a predetermined period of time has passed, (ii) a predetermined number of subsequent batch result transactions have been added to the public blockchain, or (iii) a storage space taken up by the batch result transaction and subsequent batch result transactions exceeds a predetermined threshold ([paragraph 0030-0032, 0046] describes removing series of transaction payments outcomes on the public key associated with blockchain (e.g. public blockchain) after a predetermined period of time has passed).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pack/ Philyaw/ Laiben to include replacing an indication of the batch result transaction on the public blockchain after at a predetermined period of time has passed as taught by Arora. One of ordinary skill in the art would have been motivated to utilize the teachings of Pack/ 

    Regarding claim 19, this claim contains limitations found within that of claim 12 and the same rationale to rejection is used.

9.    Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pack et al. (US 2019/0068615 A1); in view of Philyaw et al. (US 2020/0119904 A1); in view of Laiben et al. (US 2018/0276626 A1); and further in view of Gupta et al. (US 2019/0370058 A1).
         Regarding Claim 13, Pack, Philyaw and Laiben fails to teach the method, wherein the batch job is run to download the one or more files from the server machine according to the file transfer protocol (FTP).
        However, Gupta teaches the method, wherein the batch job is run to download the one or more files from the server machine according to the file transfer protocol (FTP) ([paragraph 0028, 0066] describes user download file from server to process batch job using FTP).  
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pack/ Philyaw/ Laiben to include batch job is run to download the one or more files from the server machine according to the file transfer protocol as taught by Gupta. One of ordinary skill in the art would have been motivated to utilize the teachings of Pack/ Philyaw/ Laiben in .

Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-    Chan et al., US 20200082361 A1, computer implemented method for controlling a ledger of transactions.
-    Lynde et al., US 20200044856 A1, Accounts receivables, accounts payables, and other debt instruments are registered to blocks of data in a blockchain.

      THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459